PER CURIAM.
We review Taylor v. State, 586 So.2d 503 (Fla. 2d DCA 1991), in which the district court certified the same question of great public importance as we answered in Williams v. State, 594 So.2d 273 (Fla. 1992).1
In Williams, we held that in the case of multiple violations of probation, sentences may be bumped one cell or guideline range for each violation, but that the court may not depart from the guidelines. Because the trial court in this case departed from the guidelines solely based on Taylor’s multiple violations of probation and community control, we quash the opinion below and remand for resentencing in accordance with Williams.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.